OPINION OI? THE 0OURT BY
JUDGE HARDIN.:
Although it is true, as insisted for the appellant, that a second bequest in a will or codicil thereto may operate constructively to revoke a former one without an express statement in the will or codicil that such was the testator’s intention, yet to authorize such a construction, the intention of the testator to give the last legacy in lieu of the first must be fairly deducible from the testamentary *566writing itself. There does not seem to' be any suck inconsistency between the the intention as expressed in the 22d clause of the will of Jams Garvin, to appropriate $5,000 to be bestowed by William Garvin “upon such religious or charitable objects as he may see fit,” and the subsequent provision for him as one of ,the residuary devisees, nor is the latter provision accompanied by any such qualifying or explanatory words, as would be sufficient in our opinion to work a revocation of the bequest of $5,000, made as it was for peculiar reasons for objects and purposes not individually beneficial to William Garvin. And as the judgment of the court below conforms to our construction of the vdll, the same is affirmed.
W. F. Barrett, W. B. Thompson, for appellant.
Q-azlay, for appellee.